Citation Nr: 1309281	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  04-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 2002, for the grant of a 20 percent disability evaluation for the service-connected right talus fracture residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran had active service from February 1976 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, which granted an increased disability evaluation, effective as of May 2002.  The Veteran perfected an appeal with respect to the effective date.  In September 2007, the Board remanded the claim for further development.  The Board subsequently denied the Veteran's claim in a November 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2010, the Court vacated the Board's November 2008 decision and remanded the issue back to the Board for readjudication.  The claim was again remanded by the Board in July 2011 for further development.

In October 2011, the Board denied the appeal.  The Veteran again appealed this decision to the Court.  In July 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by the Veteran and the Secretary of VA.  It vacated the October 2011 Board decision and remanded the appeal back to the Board.  As explained below, additional development is necessary to comply with the July 2012 Joint Motion instructions. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  

The July 2012 Joint Motion concluded that VA did not fulfill its duty to assist in locating pertinent VA treatment records, namely VA Texarkana Community Based Outpatient Center (Texarkana CBOC) records prior to June 2001.  In order to fulfill its duty assist, additional search efforts are necessary to locate Texarkana CBOC records prior to June 2001 as detailed below.   

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all Texarkana CBOC records for the Veteran prior to June 2001. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  All search efforts must be documented in the claims folder.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Following the completion of the requested action and any additional development deemed necessary, the RO should then re-adjudicate the Veteran's claim.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


